UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1745


LORENZO DOMINIC RICHARDSON,

                  Plaintiff - Appellant,

          v.

CORINDA GREENE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:11-cv-00202-H)


Submitted:   February 9, 2012               Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Dominic Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lorenzo    Dominic        Richardson      appeals      the     district

court’s   order    accepting      the    recommendation        of   the    magistrate

judge and dismissing for lack of jurisdiction his complaint in

which    he   sought    to   appeal      the    state   court’s     denial    of    his

request to appeal his North Carolina child support order.                           See

28 U.S.C. § 1915(e)(2) (2006).                 We have reviewed the record and

find no reversible error.               See District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).                       Accordingly, we

affirm    for     the    reasons        stated     by    the     district      court.

Richardson v.      Greene,    No.     5:11-cv-00202-H          (E.D.N.C.     July   6,

2011).    We deny Richardson’s motions for relief and we dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials     before      the    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2